Sognier, Judge.
1. Cummings and Durden were convicted of robbery by sudden snatching and appeal on the general grounds. Cummings also claims error in denial of his motion for a directed verdict of acquittal based on insufficiency of the evidence. We have examined the entire transcript .and find the evidence more than sufficient to sustain the verdict and to meet the standards for review set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Thus, it was not error to deny Cummings’ motion for a directed verdict of acquittal. Gregg v. State, 233 Ga. 117, 123 (3) (210 SE2d 659) (1974).
2. Durden also contends the trial court erred by overruling his motion not to charge robbery, as the evidence did not support such a charge and only warranted a charge on theft by taking. This enumeration of error is without merit. The evidence disclosed that after buying a pack of cigarettes from a Handy Mart, Cummings dropped his change behind the counter and asked the cashier to pick it up. While the cashier was bent over, Cummings took approximately $85 from the cash register, went out and ran toward the highway where he was picked up in a car driven by one of his two co-defendants. Cummings denied committing the robbery. Thus, the evidence shows that either robbery by sudden snatching or no crime at all was committed, and it was not error to charge on the offense of robbery and to fail to charge on the lesser offense of theft by taking. See Code Ann. § 26-1901; Arnold v. State, 133 Ga. App. 451 (3) (211 SE2d 404) (1974).

Judgments affirmed.


Shulman, P. J., and Birdsong, J., concur.

Eugene F. Edge, J. Lansing Kimmey, for appellants.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.